Bishop, J.

1 Examination of witnesses: indefiniteness as to time.

The deceased was the wife of the defendant. The State relied for a conviction upon circumstantial evidence, and one of the circumstances was that defendant held a policy of insurance on the life wife. It was conceded that a policy had heen payable to defendant as beneficiary, and that such policy was in his possession at the time of the death of his wife. A. B. Shrimplin, agent of the insurance company, as a witness for the State, testified to the issuance of the policy, and the giving of a premium note in consideration thereof, and that subsequent to the death of Mrs. Woodard he returned such premium note to defendant, and took up the policy. Without objection the witness further stated that as far as he knew the policy was in force from the time of its issuance until it was taken up. On cross-examination the witness was asked if at some time he had not been notified by his company that the policy was void. To this an objection was interposed and sustained, and the ruling is assigned as error. As the ruling was put upon the express ground that the question was not limited to the time before the death of Mrs. Woodard we think there was no error. If the subject-matter was of any materiality whatsoever, it was of no moment to inquire what attitude the company assumed after the death of the insured; and, following the ruling, counsel did not see fit to limit his question to conform thereto.
*6772 Exclusion of evidence: harmless error. *676A further witness for the State, O. B. Townsend, testi*677fied that as local agent for the insurance company lie made delivery of the policy on the life of Mrs. Woodard. On cross-examination the witness was asked if. _ Mrs. Woodard had not stated at the time of delivery that she would not accept the policy unless an additional policy for which she had made application was issued and delivered to her. The question was ruled out on objection, and of this defendant complains as error. Turning n over the page of the abstract we find that in answer to a further question by counsel the witness testified to the very fact called for by the question ruled out. The error in the ruling, if any, was therefore not prejudicial.
3. Evidence: remoteness. It was the theory of the State that Mrs. Woodard died of strychnine poisoning. One witness for the State was permitted over objection to testify that some two years before tbe crime alleged tbe defendant bad told her that be bad strychnine in bis possession, and that be always kept it on band. Another witness was permitted to testify that in tbe year 1900 defendant bad told him that be bad strychnine in bis possession, and that be displayed tbe package. It is insisted by counsel that such testimony should have been excluded because of tbe remoteness of tbe time referred to. We think otherwise. Tbe lapse of time bad bearing only on tbe weight to be given tbe testimony, and that was a subject for tbe consideration of tbe jury.
4. Impeachment: use of grand minutes. Tbe defendant called as a witness bis son, 16 years of age. It appears that such witness bad been called before tbe grand jury and bad there testified, but bis name was n0£ indorsed on the indictment nor was bis testimony returned therewith. On cross-examination of tbe witness tbe county attorney sought to show that tbe testimony given by him on one point was at variance with what be bad testified to when before tbe grand j.ury. And in connection therewith tbe attorney produced a typewritten document from which be read what purported to *?be a statement of fact, and tbe witness was then asked if he did not testify in accordance with sncb statement when before tbe grand jury. Tbe witness was also asked to read from tbe document and to say whether be bad testified before tbe grand jury in language as contained therein. Defendant protested by objections to tbe character of tbe examination, and assigns tbe refusal of tbe court to interfere as error. Demand was also made for tbe right to inspect tbe document, and error is predicted upon tbs refusal of tbe court to order in accordance therewith, Tbe document thus made use of is not before us. Counsel for defendant assume that it was tbe minutes of tbe evidence of tbe witness as taken before tbe grand jury, and tbe argument is that as sucb evidence could not be 'used for the purpose of Impeachment it should not have been brought into tbe trial for any purpose. It is true enough that tbe minutes, if sucb was tbe character of the document, could not have been used for impeachment purposes. While we agree with the trial court that tbe examining counsel for the purpose of impeachment bad tbe right to assail tbe testimony of tbe witness given in chief by securing from him if possible an admission of variant statements made before tbe grand jury or elsewhere, still as tbe minutes of evidence could not have been used directly, an indirect use could not have been proper. But for tbe purpose of framing bis questions counsel might properly resort to any information at bis command. And as there was no attempt to make use of tbe document as evidence and as tbe character thereof does not appear, we cannot say that there was prejudicial error. Indeed, tbe subject-matter to which tbe interrogatories related was of but little materiality; and all reference to tbe document used might well have been withdrawn from consideration bad tbe defendant seen fit to move therefor, as tbe State rested its case without bringing forward any evidence designed to impeach tbe witness.
*6796. Murder: instruction. *?II. Several requests for instructions were presented by *679defendant and refused. We shall not stop to discuss the same in detail. • As far as applicable to the case these were embodied in the charge as given .to the jury. Complaint is also made of several of the instructions given. One of such only seems to call for special attention. A brief statement of the situation is necessary to an understanding. Evidence of the insurance policy issued on the life of Mrs. Woodard and in favor of defendant as beneficiary was introduced by the State with the-avowed purpose of establishing a motive for the commission of the crime charged. It appears that defendant and his wife made application for insurance at the same time. In the application of Mrs Woodard two policies of $2,000 each were called for. But one policy was forwarded in response to her application, however, and thereof defendant and his wife went to the agent of the company and complained. Bespecting this, the agent, as a witness for the State, says: “ I told Mrs. Woodard (in the presence of defendant) that I would take the matter up with the company and I thought they would issue the other certificate, and for her to take what they had and keep them, and that if I was unable to procure the other certificate as I had agreed, they could then bring them back, and we would make some other arrangements in regard to taking up the note or giving them back the notes (given for premiums) and taking up the policies.” In addition to this there was evidence on behalf of the State tending to prove statements made by defendant within a day or two after his wife’s death to the effect that they had accepted and paid for the $2,000 policy; also statements as to his purpose in respect of the insurance money when it had been collected. As a witness on his own behalf the defendant testified that they (himself and wife) had positively refused to accept the policy sent forward by the company, and had demanded a return of his note given for the premium; that at no time did he consider the policy on the life of his wife as in force.
*680The thirteenth instruction was addressed to the subject of motive and therein it was.said: “ If the jury find that the life of the deceased was insured and payable to the defendant, Charles Woodard, and that the said defendant believed the said policy of insurance was valid and in force at the time the crime is charged to have been committed, or even if the said alleged policy of insurance was void and of no force and effect, yet if you find that the defendant thought and believed that said policy of insurance on the life of his wife was in force and valid and payable to him, then such finding by you may be considered as tending to establish a motive.” The instruction is complained of as error upon two grounds: (1) The evidence shows conclusively that the policy of insurance on the life of Mrs. Woodward was not in force, and hence the subject-matter thereof was improperly submitted for the consideration of the jury. (2) The instruction improperly submitted to the jury the question of the legal effect of the conditional delivery of the policy to defendant and his wife and their „ retention thereof.
That the first ground of contention is untenable becomes apparent upon a moment’s reflection. It was in no sense material to the issue to prove that the policy was a valid and subsisting obligation on the part of the insurer at the date of death. The subject of such policy became important only as related to the question of motive. To establish motive it was not required that the fact or state of facts involved should be proven. Belief on the part of defendant in the existence of such fact was alone essential. If therefore the defendant believed that the policy on the life of his wife was in force it was sufficient for the purposes of the case What we have already said respecting the state of the record is sufficient to make it clear that the question' of the belief of defendant respecting the validity of the policy was an open one and hence proper to be submitted to the jury. It may be added that the portion of the instruction quoted above was followed by the statement that if *681defendant did not believe tbe policy to be in force and the jury so found then the existence of such policy could not be considered as having any bearing on the question of motive Considering that by the initial phrase of the instruction as quoted, the question of the validity of the policy was submitted to the jury for a finding, and we think it may have been so understood, still we are united in the opinion that no prejudice could have resulted therefrom to the defendant. As we have seen, it was immaterial whether or not the policy issued and which was in the hands of defendant was a valid obligation. It was enough that the defendant believed or did not believe it to be valid. Conceding then, as we may, that the question of validity should not have been submitted, it remains true that, under the instruction as a whole, the right to consider the policy as bearing upon motive was made to turn upon the belief of defendant, and not upon the question of validity. .So considered no hardship to defendant was worked by requiring the jury to determine the question of validity before passing to the question of belief. On the contrary, the instruction may justly be regarded as unduly favorable to defendant.
6. murder: sufficiency of evidence. III. The principal contention on behalf of defendant is that the verdict was not warranted by the evidence, and this has been earnestly and strenuously pressed upon our attention both in the arguments made at the bar and those submitted in print. The question is one of gravest importance, and we have studied the record with all the patience and care at our command. In common with questions of fact generally no good purpose will be subserved by setting forth in this opinion the evidence in detail, and we content ourselves by saying that the conclusion reached in the trial court must have approval at our hands. As usual in such cases, the evidence was wholly circumstantial. The jury was warranted in finding that defendant had strychnine in his possession; and that Mrs. Woodard died from strychnine poisoning was abundantly es*682tablisbed. If tbe witnesses for the State were to be believed, and of this the jury were to judge, there was in the unpleasant relations existing-between the parties, taken in connection with the fact of the insurance policy, ample • basis to support a finding for motive. Adding now what was said and done by the defendant during the illness and subsequent to the death of his wife, and we see no. escape from the conclusion that the ends of justice were reached by the verdict. As did the learned trial judge, we refuse to interfere.
Other errors assigned have been examined and found to be without merit.
The judgment must be, and it is, affirmed.